DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 06/09/2022. Claims 1, 9, 10 have been amended. Therefore, claims 1-10 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 06/09/2022 have been fully considered but they are not persuasive. Applicant argues that (1) Yamada does not disclose a first communication port…through a first local area network cable, and a second communication port…through a second local area network cable, 2) Yamada does not disclose storing, within the communication device.

In response to argument (1), Examiner respectfully disagrees. Yamada discloses multiple devices (see fig.2) connected through N3 which is LAN…Examiner interpreted each connection of these devices through N3 as first local area network cable, second local area network. There is no distinction in the claim language as how the first and second local area network are distinguished over each other or if there is any difference. Therefore, Examiner maintains that Yamada does disclose this limitation.


In response to argument (2), Examiner respectfully disagrees. Yamada discloses the projectors, the IWBs and the MFPs are examples of an electronic device that can be operated from the smartphone, see par. 45…the short range radio devices are included in the projectors, the IWBs and the MFPs…see par. 49-51…the smartphone can implement a device information retrieval request unit, see fig.6 element 41 (storing within communication device (the communication device is interpreted as the smartphone))…the device information retrieval unit can retrieve device information from the short range radio devices…see par. 77. Therefore, Examiner maintains that Yamada does disclose this limitation.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (Pub. No. US 2016/0072925).


As per claims 1, 9, 10, Yamada discloses a communication device connected to a first network and a second network, the communication device comprising a first communication port for physically connecting with a first device on the first network through a first local area network cable, and a second communication port for physically connecting with a second device on the second network through a second local area network cable (…multiple devices (see fig.2) connected through N3 which is LAN…Examiner interpreted each connection of these devices through N3 as first local area network cable, second local area network…see par. 45-47), and a processor, in communication with a memory, executing a process including: storing, within the communication device,  connection confirmation information including identification information of the first device for permitting the first device to connect via the first communication port and identification information of the second device for permitting the second device to connect via the second communication port (…the projectors, the IWBs and the MFPs are examples of an electronic device that can be operated from the smartphone, see par. 45…the short range radio devices are included in the projectors, the IWBs and the MFPs…see par. 49-51…the smartphone can implement a device information retrieval request unit, see fig.6 element 41 (storing within communication device (the communication device is interpreted as the smartphone))…the device information retrieval unit can retrieve device information from the short range radio devices…see par. 77, 81-85);
and preempting a relay between the first network via the first communication port and the second network via the second communication port upon detecting that the identification information of the first device is not received from the first communication port and that the identification information of the second device is not received from the second communication port based on the connection confirmation information (…the relay client of the information storage device obtains a result of the file retrieval request from the projector…when the file retrieval has failed, and error signal is return to the relay client of the information storage device from the projector…see par. 144-148).


As per claim 2, Yamada discloses wherein the process further includes: enabling the relay between the first network via the first communication port and the second network via the second communication port upon detecting the identification information of the first device from the first communication port and the identification information of the second device from the second communication port based on the connection confirmation information (139, 144-148).


As per claim 3, Yamada discloses wherein the preempting is performed by preempting transmission and reception of packets with the first device through the first communication port, and transmission and reception of packets with the second device through the second communication port, and wherein the enabling is performed by permitting the transmission and reception of the packet with the first device through the first communication port and transmission and reception of the packet with the second device through the second communication port (see par. 154-156).


As per claim 4, Yamada discloses wherein the processor executes the process further including: displaying, on a display, a state of the relaying being enabled or a state of the relaying being preempted (see par. 148).


As per claim 5, Yamada discloses wherein the confirming includes confirming again the connection to the first device connected to the first network and the connection to the second device connected to the second network, upon determining that a predetermined time has elapsed from a time point when the relaying has been enabled or preempted (see par. 165-167).


As per claim 6, Yamada discloses wherein the first communication port and the second communication port are ports for physically connecting the first device and the second device by wire (see par. 45, 69).


As per claim 7, Yamada discloses wherein the communication device physically comprises a plurality of second communication ports (see par. 149).


As per claim 8, Yamada discloses wherein the connection confirmation information includes at least an IP address (see par. 82).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Fujii (Pub. No. US 2012/0069371); “Image Information Processing Apparatus, Image Information Processing System, and Computer Readable Storage Medium for Computer Program”;
-Teaches in the office where the image information processing system 1 is installed, a Local Area Network is established to interface the MFP2 with a cloud system…see par. 24.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499